454 F.2d 1170
78 L.R.R.M. (BNA) 3072, 67 Lab.Cas.  P 12,267
John M. BURCH, Plaintiff-Appellee,v.INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, AFL-CIO, Defendant-Appellant.
No. 71-1886 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 10, 1971.

Appeal from the United States District Court for the Southern District of Florida.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court, 337 F.Supp. 303 is affirmed.  See Local Rule 21.1  That court's finding that the termination of Burch's membership was arbitrary and discriminatory is not clearly erroneous.  Moreover, the district court properly construed the "appropriate relief" provision of the Landrum-Griffin Act to permit the award of attorney's fees in this case. 29 U.S.C. Sec. 412; Gartner v. Soloner, 3 Cir. 1967, 384 F.2d 348, cert. den'd 390 U.S. 1040, 88 S.Ct. 1633, 20 L.Ed.2d 302.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966